                  Case 18-50415-KG         Doc 39     Filed 12/14/18      Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

  In re                                                          Chapter 11

  PATRIOT NATIONAL INC., et al.,                                 Case No. 18-10189 (KG)

  Debtors.                                                       (Jointly Administered)

  PETER S. KRAVITZ, solely in his capacity as the
  Litigation Trustee of the Patriot National, Inc.
  Litigation Trust,
                                                                 Adv. Proc. No. 18-50415 (KG)
  Plaintiff,

  v.

  PAUL VAN CLEAVE AND IMA, INC.,

  Defendants.

                                     JOINT STATUS REPORT

          Peter Kravitz, Litigation Trustee of the Patriot National, Inc. Litigation Trust, as Plaintiff

in the above-captioned adversary proceeding, and Defendants Paul Van Cleave and IMA, Inc.

(“Defendants”) hereby submit this joint status report with respect to the above-captioned adversary

proceeding.

    I.         NATURE OF THE MATTERS IN ISSUE

          The original plaintiffs in this matter, CWIBenefits, Inc. “(“CWI”) and Patriot Services,

LLC f/k/a Patriot Services, Inc. (“Patriot”), alleged that Van Cleave (a former employee of CWI)

misappropriated CWI’s trade secrets, confidential and proprietary information, solicited its

customers and improperly conspired and competed against CWI in violation of a Confidentiality

and Non-Compete Agreement; in contravention of multiple federal and state statutes; and in

contravention of the duty of loyalty. Plaintiffs alleged IMA (Van Cleave’s current employer) aided

Van Cleave in his alleged improper actions against CWI, and benefitted thereby. CWI and Patriot



10645513/1
                 Case 18-50415-KG        Doc 39     Filed 12/14/18    Page 2 of 4



further claimed defendants violated the Bankruptcy Stay Order, and sought (in addition

to injunctive relief, actual damages, punitive damages, costs and attorney fees), the return of

property of the estate. Patriot is not alleged to be the owner or alter-ego of CWI, and its right to

claim damages is currently disputed.


         Defendants filed a Motion to Dismiss (D.I. 12) (seeking dismissal of numerous CWI claims

and all claims of Patriot). CWI and Patriot responded to the Motion to Dismiss (D.I. 23) and

Defendants filed a reply (D.I. 25). The matter is currently submitted to the Court for decision.

Accordingly, all claims are currently at issue. The demands of CWI and Patriot are now being

pursued by Peter Kravitz, as Litigation Trustee of the PNI Litigation Trust (hereinafter “Trustee”).


         As of the date of this Status Report, the parties continue to engage in discovery which is

scheduled to close on April 15, 2019. Should discovery issues arise in the future they will be

presented to the Court in the manner proposed in the Scheduling Order after appropriate

consultation among the parties and counsel. The parties also are discussing alternative methods of

resolving the matter and will contact the Court immediately if such efforts are successful.




10645513/1
                     Case 18-50415-KG      Doc 39   Filed 12/14/18    Page 3 of 4



Dated December 14, 2018

 MORRIS JAMES LLP                                   BENESCH, FRIEDLANDER, COPLAN &
                                                    ARONOFF
 /s/ Carl N. Kunz, III
 Carl N. Kunz, III, Esq. (DE Bar No. 3201)
                                                    /s/ Jennifer R. Hoover
 Eric J. Monzo (DE Bar No. 5214)
 Brenna A. Dolphin, Esq. (DE Bar No. 5604)          Jennifer R. Hoover, Esq. (DE Bar No. 5111)
 500 Delaware Avenue, Suite 1500                    Kevin M. Capuzzi, Esq.
 P.O. Box 2306                                      222 Delaware Avenue, Suite 801
 Wilmington, Delaware 19801-1494                    Wilmington, DE 19801
 Telephone: (302) 888-6800                          E-mail: jhoover@beneschlaw.com
 Facsimile: (302) 571-1750                          E-mail: kcapuzzi@beneschlaw.com
 E-mail: ckunz@morrisjames.com
 E-mail: bdolphin@morrisjames.com
                                                    and
             -and-
                                                    Steven M. Oxenhandler, Esq.
 David M. Posner, Esq.                              Michael J. O’Shee, Esq.
 Gianfranco Finizio, Esq.                           Bradley L. Drell, Esq.
 Kilpatrick Townsend & Stockton LLP                 Martha R. Crenshaw, Esq.
 The Grace Building                                 Gold, Weems, Bruser, Sues & Rundell
 1114 Avenue of the Americas                        2001 MacArthur Drive
 New York, New York 10036-7703                      Alexandria, LA 71307
 Telephone: (212) 775-8700
                                                    E-mail: soxenhandler@goldweems.com
 Facsimile: (212) 775-8800
 E-mail: dposner@kilpatricktownsend.com             E-mail: moshee@goldweems.com
 E-mail: gfinizio@kilpatricktownsend.com            E-mail: bdrell@goldweems.com
                                                    E-mail: mcrenshaw@goldweems.com
 Counsel to Peter Kravitz, as Litigation
 Trustee for the PNI Litigation Trust               Counsel to Defendants Paul Van Cleave and
                                                    IMA, Inc.




10645513/1
             Case 18-50415-KG   Doc 39   Filed 12/14/18   Page 4 of 4




10645513/1
